Citation Nr: 1106554	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for residuals 
of urinary tract surgery, to include increased numbness, scars of 
the genitals, and sexual dysfunction. 

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a right knee 
disability. 

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for blepharitis.

6.  Entitlement to service connection for scabies.

7.  Entitlement to service connection for residuals of a head 
injury, to include a scar over the left eyebrow.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1993.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the RO in Phoenix, 
Arizona, which denied the benefits sought on appeal.  

In May 2009, the Veteran testified at a hearing before a Decision 
Review Officer (DRO).  Unfortunately, most of the hearing was not 
recorded due to a malfunction of the recording equipment.  The 
Veteran was informed of this problem in a June 2009 letter and 
offered another opportunity to testify at a DRO hearing.  The 
Veteran was informed that the RO would assume he did not wish to 
testify at another DRO hearing if he did not respond within 
fifteen days of this letter.  The Veteran did not respond to this 
letter and has not indicated that he wished to testify again 
before a DRO.  

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned at the Phoenix RO.  A transcript of the 
hearing is in the claims file. 

At the November 2010 Board hearing, the Veteran also presented 
testimony regarding disabilities of the bilateral upper arms.  
However, the Veteran was informed that it was not clear which 
issues were on appeal and that testimony would be taken on all of 
the issues pending a determination of which ones were properly 
before the Board.  On further review of the claims file, it is 
clear that the Veteran's December 2007 substantive appeal (VA 
Form 9) was explicitly limited to the claims addressed herein, 
which are enumerated on the cover page of this opinion, and that 
the Veteran did not intend to file a substantive appeal with 
regard to the claims for disabilities of the bilateral upper 
arms.  As the rating decision and statement of the case (SOC) 
addressing these claims are dated in May 2007 and October 2007, 
respectively, the time period for filing a substantive appeal had 
passed by the time of the November 2010 Board hearing.  See 
38 C.F.R. § 20.302(b) (2010).  The Board therefore declines to 
exercise jurisdiction over the Veteran's service connection 
claims for disabilities of the bilateral upper arms.  See id; see 
also Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  

The claims of entitlement to service connection for blepharitis 
and is addressed in the REMAND portion of the decision below and 
isREMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An April 2005 rating decision denied the claim of entitlement 
to service connection for residuals of urinary tract surgery; the 
Veteran was properly notified of the adverse outcome and his 
appellate rights in an April 2005 letter; he did not file a 
notice of disagreement. 

2.  Additional evidence received since the April 2005 rating 
decision is new to the file but is redundant of evidence already 
of record when service connection for residuals of urinary tract 
surgery was denied in the April 2005 rating decision. 

3.  An April 2005 rating decision denied the claim of entitlement 
to service connection for a low back disability; the Veteran was 
properly notified of the adverse outcome and his appellate rights 
in an April 2005 letter; he did not file a notice of 
disagreement. 

4.  Additional evidence received since the April 2005 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim of 
service connection for a low back disability. 

5.  The Veteran's current low back disability is not related to 
the Veteran's complaints of low back pain during active service, 
did not manifest within one year of service separation, and has 
not otherwise been shown to be related to service.  

6.  The Veteran does not have a current disability of the right 
knee.

7.  The Veteran does not have a current disability of the left 
knee. 

8.  The Veteran does not have scabies or a similar skin disease 
which was incurred in or aggravated by active service. 


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, which denied service 
connection for residuals of urinary tract surgery, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for residuals of 
urinary tract surgery and therefore the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The April 2005 rating decision, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence has been submitted for the claim of 
entitlement to service connection for a low back disability and 
therefore the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

5.  A low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

6.  A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

7.  A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

8.  Scabies or a similar skin disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Preliminarily, the Board notes that it has reopened the Veteran's 
service connection claim for a low back disability.  Accordingly, 
any notice error regarding what is required to reopen a claim 
that was the subject of a previous and final denial is moot with 
respect to the Veteran's petition to reopen his claim for a low 
back disability.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the context of a petition to reopen, the 
claimant must be given notice of the elements of service 
connection, the elements of new and material evidence, and the 
reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  All notice should generally be provided prior to an 
initial decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, the 
Veteran was notified in a February 2007 letter of the elements of 
service connection and the elements of new and material evidence, 
as well as the reasons for the prior denial of the Veteran's 
service connection claim for residuals of urinary tract surgery.  
The Veteran was also notified of his and VA's respective duties 
for obtaining evidence in support of his claims.  The Board 
concludes that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claims.  The Board concludes that 
the duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

Here, with respect to the Veteran's service connection claims for 
a disability of the low back and disabilities of the bilateral 
knees, the RO provided the Veteran with an appropriate orthopedic 
examination in May 2010.  The Board finds that the VA examination 
obtained in this case is adequate for the purpose of making a 
decision on these claims, as the examiner reviewed the claims 
file, interviewed and examined the Veteran, and provided a 
complete rational for the opinions stated which is grounded in 
and consistent with the clinical findings made on examination as 
well as the evidence of record.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination has been met with respect to these claims.  

With respect to the Veteran's petition to reopen his service 
connection claim for residuals of urinary tract surgery, a VA 
examination was not provided.  However, in the context of a 
petition to reopen a previously denied claim, the duty to assist 
does not include provision of a medical examination or opinion, 
unless new and material evidence has been secured with respect to 
that claim.  See 38 C.F.R. § 3.159 (c)(4)(iii).  As will be 
discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  Accordingly, 
there is no duty to provide an examination and no error exists.  
See id.

A VA examination was also not provided with respect to the 
Veteran's claim for scabies.  The Board finds that a VA 
examination is not warranted.  In McLendon, 20 Vet. App. at 83, 
the Court held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
Here, there is no competent or credible evidence showing that the 
Veteran currently has scabies or that he has a similar skin 
condition incurred in active service.  Thus, the McLendon 
elements are not met and an examination is not required in order 
to decide this claim.  See id.  Accordingly, no error exists.  
See id.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 122.

II. New and Material Evidence

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously 
and finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  "New 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  A claimant's assertions of medical causation or 
diagnosis often do not constitute competent evidence, as lay 
persons without the appropriate medical expertise are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  

A.  Residuals of Urinary Tract Surgery

The Veteran seeks to reopen his service connection claim for 
residuals of urinary tract surgery.  The Board must determine 
independently, irrespective of action taken by the RO, whether 
new and material evidence has been presented to reopen the claim 
as a jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366, 
1369 (Fed. Cir. 2001).  For the following reasons, the Board 
finds that new and material evidence has not been submitted to 
reopen the Veteran's claim.  

The Veteran initially filed service connection claims for 
residuals of urinary tract surgery in August 2004.  The RO denied 
the claim in an April 2005 rating decision.  The Veteran was 
notified of this decision and informed of his appellate rights in 
an April 2005 letter.  He did not appeal the decision.  
Consequently, the decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

The April 2005 rating decision denied the Veteran's service 
connection claim for residuals of urinary tract surgery because 
the surgery was performed to correct or ameliorate what the RO 
found to be a disability which existed prior to service, namely 
urethral stricture.  See 38 C.F.R. § 3.306(b)(1) (2010).  The RO 
further  found that the surgery did not aggravate the Veteran's 
pre-existing urethral stricture.   Thus, in order to reopen his 
claim, the Veteran needs to submit new evidence suggesting that 
his pre-existing urethral stricture was aggravated by his in-
service operations. 

At the time of the April 2005 rating decision, the relevant 
evidence consisted of the Veteran's service treatment records and 
the Veteran's statement in his August 2004 claim that he had 
increased numbness around scars and genitals and impairment of 
sexual function due to this surgery.  

The relevant evidence submitted since the April 2005 rating 
decision consists of statements by the Veteran in his December 
2007 VA Form 9 and at the November 2010 hearing which are 
essentially the same as the statement the Veteran made in his 
August 2004 claim.  Specifically, the Veteran continues to argue 
that he is not seeking service connection for aggravation of a 
pre-existing condition but rather for residuals of the operations 
performed in service.  However, as already found by the RO in the 
April 2005 rating decision, VA regulation precludes service 
connection for the residuals of treatment in service which as the 
effect of ameliorating diseases or other conditions incurred 
before enlistment.  See 38 C.F.R. § 3.306(b)(1).  This includes 
such residuals as postoperative scars and absent or poorly 
functioning parts.  Id.  Because the Veteran has not submitted 
new evidence suggesting that his pre-existing urinary stricture 
was aggravated by service, and indeed does not even claim such, 
the Veteran's statements made after the April 2005 rating 
decision do not relate to an unestablished fact necessary to 
support the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
newly submitted evidence is not material.  See id.

As such, the Veteran's petition to reopen his service connection 
claim for residuals of urinary tract surgery unfortunately must 
be denied. 

B.  Low Back Disability

The Veteran seeks to reopen his service connection claim for a 
low back disability.  As noted above, the Board must determine in 
the first instance whether new and material evidence has been 
presented to reopen the claim as a jurisdictional matter, 
irrespective of action taken by the RO.  Jackson, 265 F. 3d at 
1369.  For the following reasons, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
claim.  

The Veteran initially filed service connection claims for a low 
back disability in July 2004.  The RO denied the claim in an 
April 2005 rating decision.  The Veteran was notified of this 
decision and informed of his appellate rights in an April 2005 
letter.  He did not appeal the decision.  Consequently, the 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2010).  

The Veteran's claim for a low back disability was denied in the 
April 2005 rating decision because the RO found that the 
Veteran's back disability was not related to his inservice back 
complaints or otherwise shown to be incurred in or aggravated by 
active service.  Thus, in order to reopen this claim, there must 
be new evidence suggesting that the Veteran's current low back 
disability is related to service.  See 38 C.F.R. § 3.156.

At the time of the April 2005 rating decision, the relevant 
evidence consisted of the Veteran's service treatment records and 
post-service VA treatment records showing treatment for chronic 
low back pain and a diagnosis of degenerative disk disease. 

Since the April 2005 decision was rendered, the Veteran submitted 
a May 2009 letter from a private chiropractor stating that the 
Veteran's low back disabilty was likely caused by stress or 
strauma sustained in active service.  This evidence is both new 
to the file and material in that it supports a relationship 
between the Veteran's low back disability and his period of 
service.  

Accordingly, the Board finds new and material evidence sufficient 
to reopen the Veteran's claim for a low back disability has been 
submitted and the claim is therefore reopened.  See id.; see also 
Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that the 
threshold for determining whether new and material evidence 
raises a reasonable possibility of substantiating the claim is 
"low"). 

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for arthritis may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  

A.  Low Back Disability

While complaints of low back in service they resolved as veteran 
was asked to return if he had more complaints and he did not; 
plus he did not note any complaints at separation (although noted 
other problems such as with his knees) and no problems noted on 
clinical exam.  Post service records show chronic disability but 
not that it existed from time of service; the board has 
considered veteran's chronic argument.  But contradicted by 
separation exam and no evidence that manifested to compensable 
degree within one year; veteran has not so argued.  First VA is 
2003; plus examiner's opinion weighs against.  

ORDER




REMAND





Accordingly, the case is REMANDED for the following action:

1. 







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


